Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system and a computer readable medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes “substantially” is given its broadest reasonable interpretation.
Regarding claim 6, the claim contains an improper Markush, rendering the scope of the claim in definite.  “Associated with at least one of A, B and C” should be “at least one of A, B, or C” or in the form of “selected from the group consisting of A, B and C”.  Further, “associated with” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb (2009/0265018A1) in view of Novacheck (The biomechanics of running).

In regard to claim 1, Goldfarb teaches a method of operating a lower limb device comprising at least one powered joint, the at least one powered joint including a powered knee joint (fig 1A), the method comprising: 

based on real-time sensor information [0093: signal data; abstract: real time input] for the lower limb device, transitioning the lower limb device from the current state in the finite state model to a subsequent state in the finite state model for the current activity mode when a pre-defined criteria for transitioning to the subsequent state is met (fig 23; based on cadence [0093]); 
and repeating the transitioning until the activity mode changes (fig 23).
However, Goldfarb remains silent to the claimed details of the fast running mode (fast cadence mode).
Novacheck teaches a fast cadence (fig 1; 2b, 3: running) of anatomical running includes at least one stance state (fig 2: TO, MS, TS) and at least one swing state (fig 2: IS, PS, TS), and wherein the at least one stance state comprises at least one absorption state (fig 2d: absorption is at IC to StR and SwR to IC) and at least one propulsion state (fig 2d: generation; Toe off is propulsion).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for Goldfarb’s invention to use the absorption and propulsion states as taught by Novacheck during fast cadence mode of Goldfarb because it is obvious to mimic normal human gait in a prosthetic device which is designed to replace an anatomical limb and these states are timed to mimic natural running (fast cadence) gait.
	In regard to claim 2, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, but does not teach the details of the running mode as claimed.  
	Novacheck further teaches causing the powered knee joint to dissipate a first amount of power during the at least one absorption state (fig 2d, adsorption; page 79), and causing the powered knee joint to generate a second amount of power during the at least one propulsion state (toe off; generation fig 2d), wherein the second amount of power is at least equal to the first amount of power.  (fig 2c,2d, fig 8: torque=force*distance) 
In regard to claim 3, Goldfarb meets the claim limitations as discussed in the rejection of claim 2, where the at least one powered joint further comprises a powered ankle joint 120.
However, Goldfarb does not teach the details of the running gait as claimed. 
Novacheck teaches 4823-8705-5583 1Page 2 of 8077415-012124USD1causing the knee joint and the ankle joint to simultaneously dissipate power substantially throughout the at least one absorption state (torque=f*d; fig 8-9; page 79, 85), 
and causing the knee joint and the ankle joint to simultaneously generate power substantially throughout the at least one propulsion state (fig 9, 13, pg 85).  
In regard to claims 4-5, Goldfarb meets the claim limitations as discussed in the rejection of claim 2, and further teaches the transitioning comprises causing the at least one powered joint to emulate a passive impedance during the at least one absorption state (corresponds to swing phase reversal (midswing) to initial contact); 
where the passive impedance comprises at least one of a stiffness component or a damping component.  [0052; 0058] (phase 3 the knee is treated as a damper)
In regard to claim 6, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches the pre-defined criteria associated with a transition between the at least one absorption state and the at least one propulsion state is associated with at least one of a motion in the at least one powered joint of the lower limb device, a joint angular velocity for at least one powered joint of the lower limb device, and a load on the lower limb device [fig 9: load and ankle angle, which corresponds to velocity since velocity is the first derivative of angle; further the angle passing a threshold corresponds to motion; fig 16].  Stance and swing are still present in both a slow and fast cadence mode and the load still distinguishes between stance and swing phase of both. 
In regard to claim 7, Goldfarb meets the claim limitations as discussed in the rejection of claim 1, and further teaches prior to the configuring, selecting the activity mode for the lower limb device based on the real-time sensor information (fig 23; [0093: cadence estimate]), 
wherein a transition between a walking mode (slow cadence) and the running mode (fast cadence) is based on a measurement of at least one of a load or acceleration at foot strike, thigh motion during swing, a stance time, a swing time, or a stride time (fig 23; 0093: stride time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774